 1

 2

 3
                          UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6    ERNESTO LIMON, an individual, on                    Case No. 1:18-cv-01689-SKO
      behalf of himself and others similarly
 7    situated,                                           ORDER DENYING WITHOUT
                                                          PREJUDICE STIPULATED
 8                       Plaintiff,                       PROTECTIVE ORDER
 9            v.                                          (Doc. 23)
10
      CIRCLE K STORES INC.; and DOES
11    1 thru 50, inclusive,

12                       Defendants.

13    _____________________________________/

14                                        I.         INTRODUCTION

15          On September 25, 2019, the parties filed a request seeking Court approval of their Stipulated

16 Protective Order. (Doc. 23.) The Court has reviewed the proposed stipulated protective order and

17 has determined that, in its current form, it cannot be granted. For the reasons set forth below, the

18 Court DENIES without prejudice the parties’ request to approve the stipulated protective order.

19                                             II.    DISCUSSION

20 A.       The Protective Order Does Not Comply with Local Rule 141.1(c)

21          The proposed protective order does not comply with Rule 141.1 of the Local Rules of the

22 United States District Court, Eastern District of California. Pursuant to Rule 141.1(c), any proposed

23 protective order submitted by the parties must contain the following provisions:

24          (1)    A description of the types of information eligible for protection under the
                   order, with the description provided in general terms sufficient to reveal the
25
                   nature of the information (e.g., customer list, formula for soda, diary of a
26                 troubled child);

27          (2)    A showing of particularized need for protection as to each category of
                   information proposed to be covered by the order; and
28
            (3)     A showing as to why the need for protection should be addressed by a court
 1
                    order, as opposed to a private agreement between or among the parties.
 2

 3 Local Rule 141.1(c). The stipulated protective order fails to contain all of this required information.

 4          Local Rule 141.1(c)(1) requires “[a] description of the types of information eligible for

 5 protection under the order, with the description provided in general terms sufficient to reveal the

 6 nature of the information.” The protective order, in its current form, does not identify the types of

 7 information eligible for protection in even the broadest of terms. (See Doc. 23 at 4 (describing

 8 materials to be protected only as “information (regardless of how it is generated, stored or

 9 maintained) or tangible things that qualify for protection under Federal Rule of Civil Procedure

10 26(c).”).)

11          The protective order also fails to identify the parties’ need for protection in anything but the

12 most general terms. As the parties do not present any particularized need for protection as to the

13 identified categories of information to be protected, the protective order fails to comply with Local

14 Rule 141.1(c)(2), which requires “[a] showing of particularized need for protection as to each

15 category of information proposed to be covered by the order.”

16          Finally, the requirement of Local Rule 141.1(c)(3) is not at all addressed. In its current form,

17 the protective order does not show “why the need for protection should be addressed by a court

18 order, as opposed to a private agreement between or among the parties.”

19 B.       The Parties’ Stipulated Protective Order is Denied Without Prejudice

20          The parties may re-file a revised proposed stipulated protective order that complies with

21 Local Rule 141.1(c) and corrects the deficiencies set forth in this order. The parties shall also submit

22 the      proposed     stipulated       protective   order   in     Microsoft     Word      format      to

23 SKOorders@caed.uscourts.gov. See Local Rule 137(b).

24                                 III.     CONCLUSION AND ORDER

25          Based on the foregoing, IT IS HEREBY ORDERED that the parties’ request for approval of

26 the Stipulated Protective Order (Doc. 23) is DENIED without prejudice to renewing the request.
27
     IT IS SO ORDERED.
28

                                                        2
 1 Dated:   September 30, 2019         /s/   Sheila K. Oberto     .
                                 UNITED STATES MAGISTRATE JUDGE
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                 3
